ALDERON IRON ORE CORP. (the “Corporation”) Annual General Meeting of Shareholders June 18, 2015 REPORT OF VOTING RESULTS Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations Common Shares represented at the Meeting:51,927,407 Total issued and outstanding Common Shares as at record date:132,134,061 Percentage of issued and outstanding Common Shares represented:39.30% General Business 1. KPMG LLP, were appointed as auditors of the Corporation until the close of the next annual general meeting of shareholders and the directors were authorized to determine their remuneration. 2. The following nominees were elected as directors to serve until the close of the next annual general meeting or until their successors are duly elected or appointed: · Mark J. Morabito · Tayfun Eldem · David J. Porter · John A. Baker · Brian F. Dalton · Lenard F. Boggio · Liu Jian · Wang Jinhui · Adrian Loader · Ian Ashby No other business was voted upon at the Meeting. Dated:June 19, 2015
